DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2022 has been entered.
 
Status of the Claims
The amendment received on to the Claims, Abstract, Specification, and Drawings received on 17 February 2022 have been acknowledged and entered.
Claims 1, 7, and 13 have been amended.
No new claims have been added.
Claims 1-18 are currently pending.

Response to Amendments and Arguments
Applicant has not presented substantive arguments pertaining to the previously presented rejections under Double Patenting, but states that a Terminal Disclaimer will be filed if necessary. Said Terminal Disclaimer has not yet been filed, and hence the previous Double Patenting rejections are maintained.
Applicant argues (in REMARKS, page 8), that the claims clearly do not recite mathematical relationships, mathematical formulas or equations, and mathematical calculations. The Examiner contends that the independent claims “as a whole recite a method of organizing human activity and/or a mental process.” OA at page 6. Applicant disagrees because the amended claims do not recite activities or processes that are fundamental economic principles and practices, commercial legal transactions, advertising, marketing and sales activities and behaviors, business relations, managing personal behavior or relationships or interactions between people.  Applicant submits that the amended limitations of automatically adding… a sender's address from incoming mail to a recipient's address book; and responsive to an address change…automatically updating…an address associated with the address change request in the recipient’s address book have nothing to do with organizing human activity and cannot be performed in the human mind.  Because amended claim 1 fails to fall into any of the groupings of abstract ideas, Applicant submits that amended claim 1 does not recite an abstract idea and includes patent eligible subject matter. Therefore Applicant respectfully requests that the rejection of claim 1 be withdrawn.
In response to Applicant’s argument, the Examiner respectfully disagrees and notes that but for the “processor”, “adding” and “updating” in the context of this claim encompasses adding a sender’s address from incoming mail, and updating an address associated with an address change request.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by Managing Personal Behavior or Relationships or Interactions Between People (including following rules or instructions) but for the recitation of generic computer components, then it falls within the “Certain Method of organizing Human Activity.”  Further, the sub-groupings (i.e. “Managing Personal Behavior or Relationships or Interactions Between People) encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea of a user creating/managing a hybrid-digital mailbox.
Applicant argues (in REMARKS, page 8), that amended independent claims 7 and 13 recite limitations similar to those of amended independent claim 1 and is directed to patent eligible subject matter for at least reasons similar to those provided with respect to the rejection of claim 1. Therefore, Applicant respectfully requests that the rejection of claims 7 and 13 be withdrawn.
 	In response to Applicant, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 1 under 35 U.S.C. 101.   
Applicant argues (in REMARKS, page 9), that Claims 2-6, claims 8-12, and claims 14-18, respectively, depend from claims 1, 7 and 13 and therefore, these claims recite patent eligible subject matter. Therefore, Applicant respectfully requests that the rejection of claims 2-6, 8-12, and 14-18 be withdrawn.
 	In response to Applicant, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 1 under 35 U.S.C. 101.   
Applicant argues (in REMARKS, page 9), that that regarding Step 2A Prong 2, assuming, arguendo, that the Office determines that amended claims 1, 7 and 13 are somehow directed to a judicial exception, a point to which Applicant does not agree, Applicant submits that the amended claims as a whole integrate the judicial exception into a practical application… Applicant submits that the claimed invention is an improvement to automated mail processing technology.  In particular, the claimed invention includes automatically adding, using at least one processor, a sender's address from incoming mail to a recipient's address book; and responsive to an address change registered with a master database, automatically updating, using the at least one processor, an address associated with the address change request in the recipient's address book.  Applicant submits that the above-mentioned limitations improve the computer technology for adding addresses, which the recipient may use at a later time, to the recipient's electronic address book and facilitate maintaining a current address in the recipient's electronic address book by, responsive to an address change registered with a master database, automatically updating, using the at least one processor, an address associated with the address change request in the recipient's electronic address book.
 	In response to Applicant’s argument, the Examiner respectfully disagrees and notes that adding an address to an address book and updating an address based on an address change does not appear to improve the performance of the processor.     
Applicant argues (in REMARKS, pages 9-10), that Applicant submits that the recited new technology for facilitating adding addresses to a recipient's address book and automatically updating the addresses in the context of the entire process, device, and manufacture recited in each independent claim is an improvement to the technical field of automated mail processing, and therefore, the invention of claims 1, 7 and 13 are integrated into a practical application. For at least this reason, claims 1, 7 and 13 are directed to patent eligible subject matter and Applicant respectfully request that the rejection of claims 1, 7 and 13 be withdrawn.
In response to Applicant’s argument, the Examiner respectfully disagrees and notes that Applicant appears to reference a business solution to a business problem, because adding an address to an address book and updating an address based on an address change does not appear to improve the performance of the processor.  Further, Applicant appears to be adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Therefore, the Examiner maintains the claims are patent ineligible.
Applicant argues (in REMARKS, page 10), that Dependent claims 2-6, dependent claims 8-12, and dependent claims 14-18, respectively, depend from amended independent claims 1, 7 and 13 and are directed to patent eligible subject matter for at least the reasons discussed with respect to claims 1, 7 and 13.
In response to Applicant, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 1 under 35 U.S.C. 101.   
Applicant argues (in REMARKS, page 10), that assuming arguendo that the claims remain directed to an abstract idea and not integrated into a practical application, to both of which Applicant respectfully disagrees, Applicant submits that the claims recite significantly more.  As previously mentioned, the claimed invention improves and facilitates the technology for adding addresses that a recipient may reuse to an electronic address book, and improves and facilitates maintaining the added addresses by updating the address associated with an address change request in response to the address change request registered with a master database. Because these limitations facilitate adding addresses to an address book and maintaining the addresses as current, Applicant submits that amended independent claims 1, 7 and 13 recite significantly more than an abstract idea. Therefore, Applicant respectfully requests that the rejection of claims 1, 7 and 13, as well as dependent claims 2-6, 8-12, and 14-18 be withdrawn.
In response to Applicant, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 1 under 35 U.S.C. 101.   
Applicant’s arguments with respect to the rejection of claims 1-18 under 35 U.S.C. 103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  

Step 1
Claims 1-18 are within the four statutory categories.  Claims 1-6 are drawn to a method (i.e. process); Claims 7-12 is drawn to an electronic device (i.e. machine); and Claims 13-18 are drawn to a non-transitory computer-readable storage medium (i.e. manufacture).  Therefore, Claims 1-18 are within the four statutory categories.


Step 2A Prong 1
Independent Claims 1, 19, and 20 substantially recite: receiving a request to display a calendar associated with a delivery point of a user; accessing shipment information associated with the user, the shipment information including a record of physical delivery items and electronic delivery items; adding a sender’s address from incoming mail to a recipient’s address book; displaying, for each day on the calendar, a count of the physical delivery items and electronic delivery items; acquiring tracking data associated with the at least one first item, the tracking data including at least an expected delivery date; displaying a notification regarding the at least one first item; determining whether the at least one first item is associated with supplemental content; displaying a notification regarding the supplemental content; and responsive to an address change registered with a master database, updating an address associated with the address change request in the recipient’s address book.
Independent claims 1, 7, and 13 as a whole recite a method of organizing human activity and/or a mental process.  The limitations of receiving a request to display a calendar associated with a delivery point of a user; accessing shipment information associated with the user, the shipment information including a record of physical delivery items and electronic delivery items; adding a sender’s address from incoming mail to a recipient’s address book; displaying, for each day on the calendar, a count of the physical delivery items and electronic delivery items; acquiring tracking data associated with the at least one first item, the tracking data including at least an expected delivery date; displaying a notification regarding the at least one first item; determining whether the at least one first item is associated with supplemental content; displaying a notification regarding the supplemental content; and responsive to an address change registered with a master database, updating an address associated with the address change request in the recipient’s address book as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by “Managing Personal Behavior or Relationships or Interactions Between People.” That is, other than reciting “at least one processor,” “a device,” “an integrated mail database,” “an integrated mail processing equipment,” and “an interface” in claim 1;  “an electronic device,” “storage medium,” “instructions,” “a processor,” “a device,” “an integrated mail database,” “an integrated mail processing equipment,” and “an interface” in claim 7, and  “storage medium,” ’ “instructions,” and “processor,“ “a device,” “an integrated mail database,” “an integrated mail processing equipment,” and “an interface” in claim 13, nothing in the claim elements preclude the steps from practically being performed by “Managing Personal Behavior or Relationships or Interactions Between People.”  For example, but for the “processor”, “receiving,” “accessing,” “adding,” “displaying,” “acquiring,” “displaying,” “determining,” “displaying,” and “updating” in the context of this claim encompasses receiving a request, accessing shipment information, displaying a count of electronic and physical delivery items, acquiring tracking data, displaying a notification, and displaying a notification.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by Managing Personal Behavior or Relationships or Interactions Between People (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components, then it falls within the “Certain Method of organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Additionally, the step of “determining whether the at least one first item is associated with supplemental content, as drafted, is a process that, under its broadest interpretation, also covers the performance of the limitation by the “human mind” (including observations, evaluations, judgments, and opinions).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by the human mind but for the recitation of generic computer components, then it falls within the “Mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
              Furthermore, the abstract ideas for Claims 7 and 13 are identical as the abstract idea for Claim 1, because the only difference between Claims 1, 7, and 13 is that Claim 1 recites a method, whereas Claim 7 recites an electronic device, and Claim 13 recites a non-transitory computer-readable storage medium.
             
 Step 2A Prong 2
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements:  “at least one processor,” “a device,” “an integrated mail database,” “an integrated mail processing equipment,” and “an interface;” Claim 7 recites the additional elements:  “an electronic device,” “storage medium,” “instructions,” “a processor,” “a device,” “an integrated mail database,” “an integrated mail processing equipment,” and “an interface;”  and claim 13 recites the additional elements:  “storage medium,” ’ “instructions,” and “processor,“ “a device,” “an integrated mail database,” “an integrated mail processing equipment,” and “an interface” to perform the “receiving,” “accessing,” “adding,” “displaying” “acquiring,” “displaying” “determining,” “displaying,” and “updating” steps.  
               Further, in regards to the “processor”, “receiving,” “accessing,” “adding,” “displaying,” “acquiring,” “displaying,” “displaying,” and “updating” limitations are just more mere data gathering, and also are characterized as transmitting or receiving data over a network; and insignificant post-solution activity and are also recited at a high level or generality, and merely automates the receiving, accessing, adding, displaying, acquiring, displaying, displaying, and updating steps.
              The claimed computer components in the steps are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea (i.e., “processor” performing a generic computer function of “receiving,” “accessing,” “adding,” “displaying,” “acquiring,” displaying,” “determining,” “displaying,” and “updating”) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Each of the additional limitations is no more than mere instructions to apply the exception using the generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (the processor, electronic device, device, interface).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
               
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to
Integration of the abstract idea into a practical application, the additional element of using “an electronic device,” “device,” “storage medium,” “instructions,” “interface,” “database,” “mail equipment” and a ”processor” to perform the “receiving,” “accessing,” “adding,” “displaying,” “acquiring,” “displaying,” “determining,” “displaying, ” and “adding” steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the “receiving,” “accessing,” “adding,” “displaying,” “acquiring,” “displaying,” “determining,” “displaying,” and “updating” steps have been re-evaluated and determined to be well-understood, routine, conventional activity in the field because the “receiving,” “accessing,” “adding,” “displaying,” “acquiring,” “displaying,” “determining,” “displaying,” and “updating” is well understood, routine, and conventional because the specification has demonstrated the processor/system (including general purpose/general computing processor) that can be used for receiving, accessing, displaying, acquiring, displaying, determining, displaying, and updating as described in para ([0007]-[0010]). For these reasons, there is no inventive concept. Thus, even when viewed as a. whole, nothing in the claims add significantly more (i.e. inventive concept) to the abstract idea. The claims are ineligible. 
 	As per dependent claims 2-4, 6, 9-10, 12, 14-16, and 18, the limitations merely narrow the previously recited abstract limitations.  For example, dependent claims 2, 8, and 14 recite shipment information includes historical information.  Dependent Claims 3, 9, and 15 recite incoming and outgoing deliveries.  Dependent Claims 4, 10, and 16 recite a separate count is displayed.  For the reasons described above with respect to claims 1, 7, and 13, respectively, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
  	As per dependent Claims 5, 11, and 17, the recitation of “displaying an alert icon” is merely directed towards the narrowing of the abstract idea previously identified in independent Claims 1, 7, and 13 respectively, and hence is directed towards the same abstract idea.  Similar to above, the “displaying an alert icon…” is just more mere data gathering, and also characterized as transmitting or receiving data over a network, and hence not significantly more.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 15 of U.S. Patent No. 10,325,240 in view of Smith et al. and Amato (US PG Pub. 2004/0139033).  
 	Claims 1, 9, and 15 of U.S. Patent No. 10,325,240 differs since it further recites additional claim limitations including whether the at least one first item is associated with a signature requirement; and modifying, at least a portion of the displayed information to present an alert icon to the user, the alert icon notifying the user of the signature requirement; and determining, using the at least one processor, whether the estimated future delivery date for the at least one first item has been delayed; and when the estimated future delivery date for the at least one first item has been delayed, modifying, using the at least one processor, at least a portion of the displayed information to present an alert icon to the user, the alert icon being configured to notify the user of the delayed estimated future delivery date.  However, it would have been obvious to a person of ordinary skill in the art to modify claim 1 of U.S. Patent No. 10,325,240 by removing the limitations directed signature requirements and notification of delayed delivery date resulting generally in the claims of the present application since the claims of the present application and the claim recited in U.S. Patent No. 10,325,240 actually perform a similar function.  It is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art.
Also, claims 1, 9, and 15 of U.S. Patent No. 10,325,240 differs since it fails to recite automatically adding, using the at least one processor, a sender’s address from incoming mail to a recipient’s address book; acquiring, using the at least one processor, tracking data associated with the at least one first item from an integrated mail database and an integrated mail processing equipment, the tracking data including at least an expected delivery date; displaying, using the at least one processor, and within a portion of an interface representative of the expected delivery date on the calendar, a notification regarding the at least one first item; determining, using the at least one processor, whether the at least one first item is associated with supplemental content; displaying, using the at least one processor, within a second portion of the interface representative of the expected delivery date on the calendar, a notification regarding the supplemental content; automatically adding, using the at least one processor, a sender’s address from incoming mail to a recipient’s address book; and responsive to an address change registered with a master database, automatically update, using the at least one processor, an address associated with the address change request in the recipient’s address book.  However, Smith et al. discloses displaying, using the at least one processor, and within a portion of an interface representative of the expected delivery date on the calendar, a notification regarding the at least one first item (Smith et al. [0014]; FIGS. 3, 4, and 8; FIG. 2 shows an exemplary calendar screen 30 which displays icons associated with particular tasks or events. For example, an icon 32 indicates that a periodical publication is expected to arrive on September 1. Icons 34 and 36 indicate that on September 5, a package (icon 34) and a letter (icon 36), respectively, were, or are scheduled to be, received ([0014]). Smith et al. further discloses menu 40 enables the user to perform selected actions with respect to the data objects presented in the calendar and thus also with respect to any underlying physical object that they may represent... "hybrid mail to sender" which, e.g., allows mail to be sent along one part of its route in electronic form and along another part in physical form; also see FIGS. 2 and 3 show # of items each day).  Amato et al. further discloses acquiring, using the at least one processor, tracking data associated with the at least one first item from an integrated mail database and an integrated mail processing equipment, the tracking data including at least an expected delivery date (Amato: [0053] consider a system consistent with the present invention that emails to an addressee a message telling him to access a specified website for information concerning a mail piece en route to his or her home. Upon accessing the website, the addressee is presented with the image of a first-class letter that is en route to his or her home from Gray Investment Corp. of Alameda, Calif... ; and ([0051], When mail piece 210 hits the last sort, or at a predetermined time afterward, the addressee is notified. Likewise, image notification may be performed each time mail piece 210 passes through a sorting machine en route from a sender 205 to its address destination. Thus, the addressee can track mail piece 210 in transit to P.O. boxes 245 or residence 250); determining, using the at least one processor, whether the at least one first item is associated with supplemental content (Amato:[0013] Based on the mail piece image, an addressee can better manage his or her mail. In one aspect, the invention gives an addressee the ability to actually view the contents of their mail box from a front-of-the-letter standpoint, without requiring the addressee to physically visit the post office or wait for the mail piece to arrive. FIG. 1 is a flow chart illustrating an exemplary process for supplying an addressee with a mail image, consistent with certain aspects of the present invention ([0013])). Amato further discloses if the database shows that the addressee has signed up for image notification, then processing proceeds to stage 120, and the image of the mail piece flagged for forwarding to the addressee ([0025]); and In the next stages, which may be performed simultaneously, the delivery service both notifies the addressee by forwarding a copy of the image to the user (stage 125), and makes a copy of the image available for access by the user (stage 130). For example, notification may be achieved by forwarding a copy of the image to the addressee by email and a copy of the image may be placed on a website for later viewing by the addressee ([0026] also see [0028],[0035]-[0036]). Amato still further discloses in another method of notification, the addressee located at computer unit 240 may receive the email notification from server 230 transmitted across network 235. In this case, the email may contain a link to a file containing image 225 stored at a server 230, and the addressee connects to the server via network 235 to view image 225. For example, image 225 may be stored as a html web page and the addressee may access image 225 using a web browser installed on computer unit 240 ([0047]).  Amato et al. further discloses displaying, using the at least one processor, within a second portion of the interface representative of the expected delivery date on the calendar, a notification regarding the supplemental content  (Amato:[0013], Based on the mail piece image, an addressee can better manage his or her mail. In one aspect, the invention gives an addressee the ability to actually view the contents of their mail box from a front-of-the-letter standpoint, without requiring the addressee to physically visit the post office or wait for the mail piece to arrive. FIG. 1 is a flow chart illustrating an exemplary process for supplying an addressee with a mail image, consistent with certain aspects of the present invention ([0013]). Amato further discloses if the database shows that the addressee has signed up for image notification, then processing proceeds to stage 120, and the image of the mail piece flagged for forwarding to the addressee ([0025]); and In the next stages, which may be performed simultaneously, the delivery service both notifies the addressee by forwarding a copy of the image to the user (stage 125), and makes a copy of the image available for access by the user (stage 130). For example, notification may be achieved by forwarding a copy of the image to the addressee by email and a copy of the image may be placed on a website for later viewing by the addressee ([0026] also see [0028],[0035]-[0036]). Amato still further discloses in another method of notification, the addressee located at computer unit 240 may receive the email notification from server 230 transmitted across network 235. In this case, the email may contain a link to a file containing image 225 stored at a server 230, and the addressee connects to the server via network 235 to view image 225. For example, image 225 may be stored as a html web page and the addressee may access image 225 using a web browser installed on computer unit 240 ([0047]).  Bates et al. discloses automatically adding, using the at least one processor, a sender’s address from incoming mail to a recipient’s address book (Bates et al.: [0013] Some electronic messaging systems also provide the ability to automatically add an entry to a user's local address book in response to receiving an electronic message from another user). Yamakawa discloses responsive to an address change registered with a master database, automatically update, using the at least one processor, an address associated with the address change request in the recipient’s address book (Yamakawa: [0081] Furthermore, when the information or contact information (for example, the name and the e-mail address) for identifying the user for each sender is changed in the case of updating personal contact information on each sender in the senders' personal contact information database, the information or contact information for identifying the user on the sender registered in the sender list is also preferably updated to up-to-date information. It is to be noted that when a user registered as a sender is also registered as a receiver, the information or contact information for identifying the user on the receiver registered in the receiver list may be also updated to up-to-date information in the case of updating the information or contact information for identifying the user).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant's invention to modify claims 1, 9, and 15 of U.S. Patent No. 10,325,240 to include the function of tracking data associated with the at least one first item from an integrated mail database and an integrated mail processing equipment, including at least an expected delivery date as taught by Smith et al. to visually see a count the number of expected deliveries; and sending notifications of supplemental as taught by Amato et al.; and automatically adding a sender’s address from incoming mail to a recipient’s address book as taught by Bates et al.; and updating an address associated with an address change request in the recipient’s address book as taught by Yamakawa to provide the ability of the user to manage their mailbox.

Instant Application 16/443,154 
U.S. Patent No. 10,325,240
1. A computer implemented method comprising:

receiving, using at least one processor, a request to display a calendar configured to identify incoming physical item deliveries associated with a delivery point of a user;

accessing, using the at least one processor, shipment information associated with a physical delivery point of the user, the shipment information identifying at least one first item scheduled for physical delivery at the physical delivery point and at least one second item scheduled for electronic delivery to a device associated with the user, the shipment information including a record of physical delivery items and electronic delivery items; and


automatically adding, using the at least one processor, a sender’s address from incoming mail to a recipient’s address book





displaying, using the at least one processor, for each day on the calendar, a count of the physical delivery items and electronic delivery items.

acquiring, using the at least one processor, tracking data associated with the at least one first item from an integrated mail database and an integrated mail processing equipment, the tracking data including at least an expected delivery date;


displaying, using the at least one processor, and within a portion of an interface representative of the expected delivery date on the calendar, a notification regarding the at least one first item;

determining, using the at least one processor, whether the at least one first item is associated with supplemental content; 

displaying, using the at least one processor, within a second portion of the interface representative of the expected delivery date on the calendar, a notification regarding the supplemental content; and

responsive to an address change registered with a master database, automatically update, using the at least one processor, an address associated with the address change request in the recipient’s address book.
1. A computer-implemented method, comprising:

receiving, using at least one processor, a request to display a calendar configured to identify incoming physical item deliveries associated with a physical delivery point of a user; 

accessing, using the at least one processor, and from a data repository configured to receive item delivery data from one or more delivery processing systems associated with a distribution network, shipment information associated with the physical delivery point of the user, the shipment information identifying (i) at least one first item scheduled for physical delivery at the physical delivery point, (ii) an estimated future delivery date for the at least one first item, and (iii) at least one second item scheduled for electronic delivery to a device associated with the user, wherein the shipment information identifying the at least one first item and the estimated future delivery date for the at least one first item is based in part on information extracted from the at least one first item at a processing facility of the distribution network along a delivery route of the at least one first item; 

displaying, using the at least one processor, and within a portion of an interface representative of at least one day on the calendar, information identifying a count of the at least one first and second items estimated for delivery on the at least one day on the calendar based on the shipment information, and a link to a digital image of a portion of an exterior packaging of the at least one first item; based on the accessed shipment information, determining, using the at least one processor, whether the at least one first item is associated with a signature requirement; 

when the at least one first item is determined to be associated with the signature requirement, modifying, using the at least one processor, at least a portion of the displayed information to present an alert icon to the user, the alert icon notifying the user of the signature requirement; based on the accessed shipment information, determining, using the at least one processor, whether the estimated future delivery date for the at least one first item has been delayed; and when the estimated future delivery date for the at least one first item has been delayed, modifying, using the at least one processor, at least a portion of the displayed information to present an alert icon to the user, the alert icon being configured to notify the user of the delayed estimated future delivery date.
7. An electronic device comprising:
a computer-readable storage medium storing instructions; and 
a processor executing the instructions to:
receive, using at least one processor, a request to display a calendar configured to identify incoming physical item deliveries associated with a delivery point of a user;
access, using at least one processor, shipment information associated with a physical delivery point of the user, the shipment information identifying at least one first item scheduled for physical delivery at the physical delivery point and at least one second item scheduled for electronic delivery to a device associated with the user, the shipment information including a record of physical delivery items and electronic delivery items; and
automatically adding, using the at least one processor, a sender’s address from incoming mail to a recipient’s address book


display, using the at least one processor, for each day on the calendar, a count of the physical delivery items and electronic delivery items.

acquire, using the at least one processor, tracking data associated with the at least one first item from an integrated mail database and an integrated mail processing equipment, the tracking data including at least an expected delivery date;

display, using the at least one processor, and within a portion of an interface representative of the expected delivery date on the calendar, a notification regarding the at least one first item;

determine, using the at least one processor, whether the at least one first item is associated with supplemental content; 
display, using the at least one processor, within a second portion of the interface representative of the expected delivery date on the calendar, a notification regarding the supplemental content; and
responsive to an address change registered with a master database, automatically update, using the at least one processor, an address associated with the address change request in the recipient’s address book.
9. An electronic device, comprising: 

a computer-readable storage medium storing instructions; and 

a processor executing the instructions to: 


receive a request to display a calendar configured to identify incoming physical item deliveries associated with a physical delivery point of a user; 


access, from a data repository configured to receive item delivery data from one or more delivery processing systems associated with a distribution network, shipment information associated with the physical delivery point of the user, the shipment information identifying: (i) at least one first item scheduled for physical delivery at the physical delivery point, (ii) an estimated future delivery date for the at least one first item, and (iii) at least one second item scheduled for electronic delivery to a device associated with the user, wherein the shipment information identifying the at least one first item and the estimated future delivery date for the at least one item is based in part on information extracted from the at least one first item at a processing facility of the distribution network along a delivery route of the at least one first item; 


display, within a portion of an interface representative of at least one day on the calendar, information identifying a count of the at least one first and second items estimated for delivery on the at least one day on the calendar based on the shipment information, and a link to a digital image of a portion of an exterior packaging of the at least one first item; based on the accessed shipment information, determine whether the at least one first item is associated with a signature requirement; when the at least one first item is determined to be associated with the signature requirement, modify at least a portion of the displayed information to present an alert icon to the user, the alert icon notifying the user of the signature requirement; 

based on the accessed shipment information, determine whether the estimated future delivery date for the at least one first item has been delayed; and when the estimated future delivery date for the at least one first item has been delayed, modify at least a portion of the displayed information to present an alert icon to the user, the alert icon being configured to notify the user of the delayed estimated future delivery date.
13.    A tangibly embodied non-transitory computer-readable storage medium storing instructions that, when executed by a processor, perform a method comprising:

receiving, using at least one processor, a request to display a calendar configured to identify incoming physical item deliveries associated with a delivery point of a user;

accessing, using at least one processor shipment information associated with a physical delivery point of the user, the shipment information identifying at least one first item scheduled for physical delivery at the physical delivery point and at least one second item scheduled for electronic delivery to a device associated with the user, the shipment information including a record of physical delivery items and electronic delivery items; and

automatically adding, using the at least one processor, a sender’s address from incoming mail to a recipient’s address book




displaying, using the at least one processor, for each day on the calendar, a count of the physical delivery items and electronic delivery items.

acquiring, using the at least one processor, tracking data associated with the at least one first item from an integrated mail database and an integrated mail processing equipment, the tracking data including at least an expected delivery date;


displaying, using the at least one processor, and within a portion of an interface representative of the expected delivery date on the calendar, a notification regarding the at least one first item;

determining, using the at least one processor, whether the at least one first item is associated with supplemental content; 

displaying, using the at least one processor, within a second portion of the interface representative of the expected delivery date on the calendar, a notification regarding the supplemental content; and
responsive to an address change registered with a master database, automatically update, using the at least one processor, an address associated with the address change request in the recipient’s address book.
    15. A tangibly embodied non-transitory computer-readable storage medium storing instructions that, when executed by a processor, perform a method comprising: 

receiving a request to display a calendar configured to identify incoming item deliveries associated with a physical delivery point of a user; 

accessing, from a data repository configured to receive item delivery data from one or more delivery processing systems associated with a distribution network, shipment information associated with physical delivery point of the user, the shipment information identifying: (i) at least one first item scheduled for physical delivery at the physical delivery point, (ii) an estimated future delivery date for the at least one first item, and (iii) at least one second item scheduled for electronic delivery to a device associated with the user, wherein the shipment information identifying the at least one first item and the estimated future delivery date for the at least one first item is based in part on information extracted from the at least one first item at a processing facility of the distribution network along a delivery route of the at least one first item; 

displaying, within a portion of an interface representative of at least one day on the calendar, information identifying a count of the at least one first and second items estimated for delivery on the at least one day on the calendar based on the shipment information, and a link to a digital image of a portion of an exterior packaging of the at least one first item; based on the accessed shipment information, determining whether the at least one first item is associated with a signature requirement; when the at least one first item is determined to be associated with the signature requirement, modifying at least a portion of the displayed information to present an alert icon to the user, the alert icon notifying the user of the signature requirement; based on the accessed shipment information, determining whether the estimated future delivery date for the at least one first item has been delayed; and when the estimated future delivery date for the at least one first item has been delayed, modifying at least a portion of the displayed information to present an alert icon to the user, the alert icon being configured to notify the user of the delayed estimated future delivery date.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9-13, and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sagi et al. (US PG Pub. 2012/0179606) in view of Smith et al. (US PG Pub. 2002/0042808) in view of Amato (US PG Pub. 2004/0139033) in further view of Bates et al. (US PG Pub. 20010002469 A1) and Yamakawa (US PG Pub. 2012/0150921 A1).
As per claim 1, Sagi et al. discloses a method comprising:
receiving, using at least one processor,  a request to display a calendar configured to identify incoming physical item deliveries associated with a delivery point of a user (Sagi et al.:  [0021]-[0023] an integrated calendar is provided for a mail recipient user that receives automotive time sensitive notices such as due date calendar entries related to both physical and digital mail. For example, a print stream processor utilizes recipient preferences to determine that a mail piece should be delivered by physical mail); and
	accessing, using the at least one processor, shipment information associated with a physical delivery point of the user, the shipment information identifying at least one first item scheduled for physical delivery at the physical delivery point and at least one second item scheduled for electronic delivery to a device associated with the user, the shipment information including a record of physical delivery items and electronic delivery items ([0027],[0052],[0073]; also see FIG. 6).
	Sagi et al. does not explicitly disclose, however, Smith et al. discloses:
displaying, using the at least one processor, for each day on the calendar, a count of the physical delivery items and electronic delivery items (Smith et al.: [0015]; menu 40 enables the user to perform selected actions with respect to the data objects presented in the calendar and thus also with respect to any underlying physical object that they may represent... "hybrid mail to sender" which, e.g., allows mail to be sent along one part of its route in electronic form and along another part in physical form; also see FIGS. 2 and 3 show # of items each day). 
displaying, using the at least one processor, and within a portion of an interface representative of the expected delivery date on the calendar, a notification regarding the at least one first item (Smith et al. [0014]; FIGS. 3, 4, and 8; FIG. 2 shows an exemplary calendar screen 30 which displays icons associated with particular tasks or events. For example, an icon 32 indicates that a periodical publication is expected to arrive on September 1. Icons 34 and 36 indicate that on September 5, a package (icon 34) and a letter (icon 36), respectively, were, or are scheduled to be, received ([0014]). Smith et al. further discloses menu 40 enables the user to perform selected actions with respect to the data objects presented in the calendar and thus also with respect to any underlying physical object that they may represent... "hybrid mail to sender" which, e.g., allows mail to be sent along one part of its route in electronic form and along another part in physical form; also see FIGS. 2 and 3 show # of items each day).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to modify the system of Sagi et al. to include the mail delivery notification system as taught by Smith et al. to visually see a count the number of expected deliveries.
Sagi et al. in view of Smith does not explicitly disclose, however,  Amato discloses:
acquiring, using the at least one processor, tracking data associated with the at least one first item from an integrated mail database and an integrated mail processing equipment, the tracking data including at least an expected delivery date; (Amato: [0053] consider a system consistent with the present invention that emails to an addressee a message telling him to access a specified website for information concerning a mail piece en route to his or her home. Upon accessing the website, the addressee is presented with the image of a first-class letter that is en route to his or her home from Gray Investment Corp. of Alameda, Calif... ; and ([0051], When mail piece 210 hits the last sort, or at a predetermined time afterward, the addressee is notified. Likewise, image notification may be performed each time mail piece 210 passes through a sorting machine en route from a sender 205 to its address destination. Thus, the addressee can track mail piece 210 in transit to P.O. boxes 245 or residence 250) also see [0012][0024];[0042]-[0043]);. 
determining, using the at least one processor, whether the at least one first item is associated with supplemental content (Amato:[0013] Based on the mail piece image, an addressee can better manage his or her mail. In one aspect, the invention gives an addressee the ability to actually view the contents of their mail box from a front-of-the-letter standpoint, without requiring the addressee to physically visit the post office or wait for the mail piece to arrive. FIG. 1 is a flow chart illustrating an exemplary process for supplying an addressee with a mail image, consistent with certain aspects of the present invention ([0013])). Amato further discloses if the database shows that the addressee has signed up for image notification, then processing proceeds to stage 120, and the image of the mail piece flagged for forwarding to the addressee ([0025]); and In the next stages, which may be performed simultaneously, the delivery service both notifies the addressee by forwarding a copy of the image to the user (stage 125), and makes a copy of the image available for access by the user (stage 130). For example, notification may be achieved by forwarding a copy of the image to the addressee by email and a copy of the image may be placed on a website for later viewing by the addressee ([0026] also see [0028],[0035]-[0036]). Amato still further discloses in another method of notification, the addressee located at computer unit 240 may receive the email notification from server 230 transmitted across network 235. In this case, the email may contain a link to a file containing image 225 stored at a server 230, and the addressee connects to the server via network 235 to view image 225. For example, image 225 may be stored as a html web page and the addressee may access image 225 using a web browser installed on computer unit 240 ([0047]);
displaying, using the at least one processor, within a second portion of the interface representative of the expected delivery date on the calendar, a notification regarding the supplemental content  (Amato:[0013], Based on the mail piece image, an addressee can better manage his or her mail. In one aspect, the invention gives an addressee the ability to actually view the contents of their mail box from a front-of-the-letter standpoint, without requiring the addressee to physically visit the post office or wait for the mail piece to arrive. FIG. 1 is a flow chart illustrating an exemplary process for supplying an addressee with a mail image, consistent with certain aspects of the present invention ([0013])). Amato further discloses if the database shows that the addressee has signed up for image notification, then processing proceeds to stage 120, and the image of the mail piece flagged for forwarding to the addressee ([0025]); and In the next stages, which may be performed simultaneously, the delivery service both notifies the addressee by forwarding a copy of the image to the user (stage 125), and makes a copy of the image available for access by the user (stage 130). For example, notification may be achieved by forwarding a copy of the image to the addressee by email and a copy of the image may be placed on a website for later viewing by the addressee ([0026] also see [0028],[0035]-[0036]). Amato still further discloses in another method of notification, the addressee located at computer unit 240 may receive the email notification from server 230 transmitted across network 235. In this case, the email may contain a link to a file containing image 225 stored at a server 230, and the addressee connects to the server via network 235 to view image 225. For example, image 225 may be stored as a html web page and the addressee may access image 225 using a web browser installed on computer unit 240 ([0047]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Sagi et al. in view of Smith et al. to include the ability to provide an addressee with a mail image as taught by Amato to improve the ability of the user to manage the expected receipt of items in their mail box since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Sagi et al. in view of Smith et al. and Amato does not explicitly disclose, however, Bates et al. discloses:
automatically adding, using the at least one processor, a sender’s address from incoming mail to a recipient’s address book (Bates et al.: [0013] Some electronic messaging systems also provide the ability to automatically add an entry to a user's local address book in response to receiving an electronic message from another user).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Sagi et al. in view of Smith et al. and Amato to include adding a sender’s address to a recipient’s address book as taught by  Bates et al. to improve the productivity of users of electronic messaging systems and the like (Bates et al. [0016]) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Sagi et al. in view of Smith et al. in view of Amato and Bates et al. do not further disclose, however, Yamakawa discloses:
responsive to an address change registered with a master database, automatically update, using the at least one processor, an address associated with the address change request in the recipient’s address book (Yamakawa: [0081] Furthermore, when the information or contact information (for example, the name and the e-mail address) for identifying the user for each sender is changed in the case of updating personal contact information on each sender in the senders' personal contact information database, the information or contact information for identifying the user on the sender registered in the sender list is also preferably updated to up-to-date information. It is to be noted that when a user registered as a sender is also registered as a receiver, the information or contact information for identifying the user on the receiver registered in the receiver list may be also updated to up-to-date information in the case of updating the information or contact information for identifying the user). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Sagi et al. in view of Smith et al. in view of Amato and Bates et al. to include updating addresses in an address book based on an address change request as taught by Yamakawa to enable a customer can enjoy more services since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 3, 9, and 15, Sagi et al. in view of Smith et al. in view of Amato  in view of Bates et al. and Yamakawa discloses the method, electronic device, and computer-readable storage medium of claims 1, 7, and 13, respectively.  Sagi et al. further discloses wherein the physical delivery items and electronic delivery items include incoming and outgoing deliveries associated with the delivery point of the user ([0068], forward (e.g. outgoing).

As per claims 4, 10, and 16, Sagi et al. in view of Smith et al. in view of Amato  in view of Bates et al. and Yamakawa discloses the method, electronic device, and computer-readable storage medium of claims 1, 7, and 13, respectively.  Sagi et al. does not further disclose however, Smith et al. discloses:
wherein a separate count is displayed for the physical delivery items from a count displayed for the electronic delivery items (Smith et al.: [0003] The invention relates to methods and apparatus for linking data objects of varying kinds, whether electronic or physical or both.; [0014] FIG. 2 shows an exemplary calendar screen 30 which displays icons associated with particular tasks or events. For example, an icon 32 indicates that a periodical publication is expected to arrive on September 1. Icons 34 and 36 indicate that on September 5, a package ( icon 34) and a letter ( icon 36), respectively, were, or are scheduled to be, received. The icons represent data objects which themselves may have further information associated with them and with respect to which various actions may be taken. For example, letter icon 36 may have associated with it data describing the source of the letter, the nature of the letter (e.g., bill, circular, personal, etc.), deadlines associated with the letter (e.g., the last data on which the bill contained in the letter may be paid without penalty), etc. also see FIG. 2 on Sept. 5th; and [0015] A menu 40 enables the user to perform selected actions with respect to the data objects presented in the calendar and thus also with respect to any underlying physical object that they may represent. Among these are "detail view" which enables the user to access further information concerning the object, such as the nature of the object, deadlines associated with it, etc. as described above; "view messages" which enables the user to view a list of electronically transmitted messages; "email to sender" which enables the user to quickly send an email to the sender of the data object; ”hybrid mail to sender" which, e.g., allows mail to be sent along one part of its route in electronic form and along another part in physical form… "view linked documents" which enables the user to view documents that are associated with a particular data object; and "cancel shipment" which enables the user to cancel a shipment of the object, e.g., a package. The user may perform any of these actions simply by selecting a data object, such as by clicking on it, and then selecting the desired functionality from the menu 40, also by clicking on it. Additionally, buttons 42 enable the user to present the calendar view as a monthly view, a weekly view, a daily view, or as a list.  {The Examiner interprets ”view linked documents” to mean that the letter icon #36 is received in digital form on Sept 5 2000 (along with the separate parcel icon) and may be viewed by clicking on the letter icon}.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Sagi et al. in view of Amato  in view of Bates et al. and Yamakawa to include a separate count of physical deliveries and electronic deliveries as taught by Smith et al. in order provide the user with a quick reference of incoming mail.   

As per claims 5, 11, and 17, Sagi et al. in view of Smith et al. in view of Amato  in view of Bates et al. and Yamakawa discloses the method, electronic device, and computer-readable storage medium of claims 1, 7, and 13, respectively. Sagi et al. further discloses further comprising displaying an alert icon on the calendar for a shipment that requires user attention ([0060]-[0061],[0064],[0066], also see FIG. 10).
As per claims 6, 12, and 18, Sagi et al. in view of Smith et al. in view of Amato  in view of Bates et al. and Yamakawa discloses the method, electronic device, and computer-readable storage medium of claims 1, 7, and 13, respectively.    
Sagi et al. does not further disclose, however, Smith et al. discloses:
wherein the calendar is displayed as a monthly calendar showing each day along with the count of physical delivery items and electronic delivery items for each day (Smith et al.: [0015]; menu 40 enables the user to perform selected actions with respect to the data objects presented in the calendar and thus also with respect to any underlying physical object that they may represent... "hybrid mail to sender" which, e.g., allows mail to be sent along one part of its route in electronic form and along another part in physical form… Additionally, buttons 42 enable the user to present the calendar view as a monthly view, a weekly view, a daily view, or as a list; also see FIGS. 2 and 3 show # of items each day). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to modify the system of Sagi et al. in view of Amato  in view of Bates et al. and Yamakawa to include the mail delivery notification system as taught by Smith et al. to visually see a count the number of expected deliveries.

As per claim 7, Sagi et al. discloses an electronic device comprising:
a computer-readable storage medium storing instructions ([0070]-[0071]); and 
a processor ([0070]-[0071]) executing the instructions to:
receive, using at least one processor, a request to display a calendar associated with a delivery point of a user (Sagi et al.:  [0021]-[0023] an integrated calendar is provided for a mail recipient user that receives automotive time sensitive notices such as due date calendar entries related to both physical and digital mail. For example, a print stream processor utilizes recipient preferences to determine that a mail piece should be delivered by physical mail);
	access, using at least one processor,  shipment information associated with a physical delivery point of the user, the shipment information identifying at least one first item scheduled for physical delivery at the physical delivery point and at least one second item scheduled for electronic delivery to a device associated with the user, the shipment information including a record of physical delivery items and electronic delivery items ([0027],[0052],[0073; also see FIG. 6).
	Sagi et al. does not explicitly disclose, however, Smith et al. discloses:
display, using at least one processor,  for each day on the calendar, a count of the physical delivery items and electronic delivery items (Smith et al.: [0015]; menu 40 enables the user to perform selected actions with respect to the data objects presented in the calendar and thus also with respect to any underlying physical object that they may represent... "hybrid mail to sender" which, e.g., allows mail to be sent along one part of its route in electronic form and along another part in physical form; also see FIGS. 2 and 3 show # of items each day). displaying, using the at least one processor, and within a portion of an interface representative of the expected delivery date on the calendar, a notification regarding the at least one first item (Smith et al. [0014]; FIGS. 3, 4, and 8; FIG. 2 shows an exemplary calendar screen 30 which displays icons associated with particular tasks or events. For example, an icon 32 indicates that a periodical publication is expected to arrive on September 1. Icons 34 and 36 indicate that on September 5, a package (icon 34) and a letter (icon 36), respectively, were, or are scheduled to be, received ([0014]). Smith et al. further discloses menu 40 enables the user to perform selected actions with respect to the data objects presented in the calendar and thus also with respect to any underlying physical object that they may represent... "hybrid mail to sender" which, e.g., allows mail to be sent along one part of its route in electronic form and along another part in physical form; also see FIGS. 2 and 3 show # of items each day).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to modify the system of Sagi et al. to include the mail delivery notification system as taught by Smith et al. to visually see a count the number of expected deliveries.
Sagi et al. in view of Smith does not explicitly disclose, however, Amato discloses:
acquiring, using the at least one processor, tracking data associated with the at least one first item from an integrated mail database and an integrated mail processing equipment, the tracking data including at least an expected delivery date; (Amato: [0053] consider a system consistent with the present invention that emails to an addressee a message telling him to access a specified website for information concerning a mail piece en route to his or her home. Upon accessing the website, the addressee is presented with the image of a first-class letter that is en route to his or her home from Gray Investment Corp. of Alameda, Calif... ; and ([0051], When mail piece 210 hits the last sort, or at a predetermined time afterward, the addressee is notified. Likewise, image notification may be performed each time mail piece 210 passes through a sorting machine en route from a sender 205 to its address destination. Thus, the addressee can track mail piece 210 in transit to P.O. boxes 245 or residence 250) also see [0012][0024];[0042]-[0043]); . 
determining, using the at least one processor, whether the at least one first item is associated with supplemental content (Amato:[0013] Based on the mail piece image, an addressee can better manage his or her mail. In one aspect, the invention gives an addressee the ability to actually view the contents of their mail box from a front-of-the-letter standpoint, without requiring the addressee to physically visit the post office or wait for the mail piece to arrive. FIG. 1 is a flow chart illustrating an exemplary process for supplying an addressee with a mail image, consistent with certain aspects of the present invention ([0013])). Amato further discloses if the database shows that the addressee has signed up for image notification, then processing proceeds to stage 120, and the image of the mail piece flagged for forwarding to the addressee ([0025]); and In the next stages, which may be performed simultaneously, the delivery service both notifies the addressee by forwarding a copy of the image to the user (stage 125), and makes a copy of the image available for access by the user (stage 130). For example, notification may be achieved by forwarding a copy of the image to the addressee by email and a copy of the image may be placed on a website for later viewing by the addressee ([0026] also see [0028],[0035]-[0036]). Amato still further discloses in another method of notification, the addressee located at computer unit 240 may receive the email notification from server 230 transmitted across network 235. In this case, the email may contain a link to a file containing image 225 stored at a server 230, and the addressee connects to the server via network 235 to view image 225. For example, image 225 may be stored as a html web page and the addressee may access image 225 using a web browser installed on computer unit 240 ([0047]).
displaying, using the at least one processor, within a second portion of the interface representative of the expected delivery date on the calendar, a notification regarding the supplemental content  (Amato:[0013], Based on the mail piece image, an addressee can better manage his or her mail. In one aspect, the invention gives an addressee the ability to actually view the contents of their mail box from a front-of-the-letter standpoint, without requiring the addressee to physically visit the post office or wait for the mail piece to arrive. FIG. 1 is a flow chart illustrating an exemplary process for supplying an addressee with a mail image, consistent with certain aspects of the present invention ([0013])). Amato further discloses if the database shows that the addressee has signed up for image notification, then processing proceeds to stage 120, and the image of the mail piece flagged for forwarding to the addressee ([0025]); and In the next stages, which may be performed simultaneously, the delivery service both notifies the addressee by forwarding a copy of the image to the user (stage 125), and makes a copy of the image available for access by the user (stage 130). For example, notification may be achieved by forwarding a copy of the image to the addressee by email and a copy of the image may be placed on a website for later viewing by the addressee ([0026] also see [0028],[0035]-[0036]). Amato still further discloses in another method of notification, the addressee located at computer unit 240 may receive the email notification from server 230 transmitted across network 235. In this case, the email may contain a link to a file containing image 225 stored at a server 230, and the addressee connects to the server via network 235 to view image 225. For example, image 225 may be stored as a html web page and the addressee may access image 225 using a web browser installed on computer unit 240 ([0047]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Sagi et al. in view of Smith et al. to include the ability to provide an addressee with a mail image as taught by Amato to improve the ability of the user to manage the expected receipt of items in their mail box since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Sagi et al. in view of Smith et al. and Amato does not explicitly disclose, however, Bates et al. discloses:
automatically adding, using the at least one processor, a sender’s address from incoming mail to a recipient’s address book (Bates et al.: [0013] Some electronic messaging systems also provide the ability to automatically add an entry to a user's local address book in response to receiving an electronic message from another user).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Sagi et al. in view of Smith et al. and Amato to include adding a sender’s address to a recipient’s address book as taught by  Bates et al. to improve the productivity of users of electronic messaging systems and the like (Bates et al. [0016]) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Sagi et al. in view of Smith et al. in view of Amato and Bates et al. do not further disclose, however, Yamakawa discloses:
responsive to an address change registered with a master database, automatically update, using the at least one processor, an address associated with the address change request in the recipient’s address book (Yamakawa: [0081] Furthermore, when the information or contact information (for example, the name and the e-mail address) for identifying the user for each sender is changed in the case of updating personal contact information on each sender in the senders' personal contact information database, the information or contact information for identifying the user on the sender registered in the sender list is also preferably updated to up-to-date information. It is to be noted that when a user registered as a sender is also registered as a receiver, the information or contact information for identifying the user on the receiver registered in the receiver list may be also updated to up-to-date information in the case of updating the information or contact information for identifying the user). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Sagi et al. in view of Smith et al. in view of Amato and Bates et al. to include updating addresses in an address book based on an address change request as taught by Yamakawa to enable a customer can enjoy more services since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 13, Sagi et al. discloses a tangibly embodied non-transitory computer-readable storage medium storing instructions that, when executed by a processor, perform a method comprising:
receiving, using at least one processor,   a request to display a calendar associated with a delivery point of a user (Sagi et al.:  [0021]-[0023] an integrated calendar is provided for a mail recipient user that receives automotive time sensitive notices such as due date calendar entries related to both physical and digital mail. For example, a print stream processor utilizes recipient preferences to determine that a mail piece should be delivered by physical mail); and 
	accessing, using at least one processor,   shipment information associated with a physical delivery point of the user, the shipment information identifying at least one first item scheduled for physical delivery at the physical delivery point and at least one second item scheduled for electronic delivery to a device associated with the user, the shipment information including a record of physical delivery items and electronic delivery items ([0027],[0052],[0073]; also see FIG. 6).with the user, the shipment information including a record of physical delivery items and electronic delivery items ([0027],[0052],[0073; also see FIG. 6).
	Sagi et al. does not explicitly disclose, however, Smith et al. discloses:
displaying, using at least one processor,  for each day on the calendar, a count of the physical delivery items and electronic delivery items (Smith et al.: [0015]; menu 40 enables the user to perform selected actions with respect to the data objects presented in the calendar and thus also with respect to any underlying physical object that they may represent... "hybrid mail to sender" which, e.g., allows mail to be sent along one part of its route in electronic form and along another part in physical form; also see FIGS. 2 and 3 show # of items each day). displaying, using the at least one processor, and within a portion of an interface representative of the expected delivery date on the calendar, a notification regarding the at least one first item (Smith et al. [0014]; FIGS. 3, 4, and 8; FIG. 2 shows an exemplary calendar screen 30 which displays icons associated with particular tasks or events. For example, an icon 32 indicates that a periodical publication is expected to arrive on September 1. Icons 34 and 36 indicate that on September 5, a package (icon 34) and a letter (icon 36), respectively, were, or are scheduled to be, received ([0014]). Smith et al. further discloses menu 40 enables the user to perform selected actions with respect to the data objects presented in the calendar and thus also with respect to any underlying physical object that they may represent... "hybrid mail to sender" which, e.g., allows mail to be sent along one part of its route in electronic form and along another part in physical form; also see FIGS. 2 and 3 show # of items each day).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention to modify the system of Sagi et al. to include the mail delivery notification system as taught by Smith et al. to visually see a count the number of expected deliveries.
Sagi et al. in view of Smith does not explicitly disclose, however, Amato discloses:
acquiring, using the at least one processor, tracking data associated with the at least one first item from an integrated mail database and an integrated mail processing equipment, the tracking data including at least an expected delivery date; (Amato: [0053] consider a system consistent with the present invention that emails to an addressee a message telling him to access a specified website for information concerning a mail piece en route to his or her home. Upon accessing the website, the addressee is presented with the image of a first-class letter that is en route to his or her home from Gray Investment Corp. of Alameda, Calif... ; and ([0051], When mail piece 210 hits the last sort, or at a predetermined time afterward, the addressee is notified. Likewise, image notification may be performed each time mail piece 210 passes through a sorting machine en route from a sender 205 to its address destination. Thus, the addressee can track mail piece 210 in transit to P.O. boxes 245 or residence 250) also see [0012][0024];[0042]-[0043]); 
determining, using the at least one processor, whether the at least one first item is associated with supplemental content (Amato:[0013] Based on the mail piece image, an addressee can better manage his or her mail. In one aspect, the invention gives an addressee the ability to actually view the contents of their mail box from a front-of-the-letter standpoint, without requiring the addressee to physically visit the post office or wait for the mail piece to arrive. FIG. 1 is a flow chart illustrating an exemplary process for supplying an addressee with a mail image, consistent with certain aspects of the present invention ([0013])). Amato further discloses if the database shows that the addressee has signed up for image notification, then processing proceeds to stage 120, and the image of the mail piece flagged for forwarding to the addressee ([0025]); and In the next stages, which may be performed simultaneously, the delivery service both notifies the addressee by forwarding a copy of the image to the user (stage 125), and makes a copy of the image available for access by the user (stage 130). For example, notification may be achieved by forwarding a copy of the image to the addressee by email and a copy of the image may be placed on a website for later viewing by the addressee ([0026] also see [0028],[0035]-[0036]). Amato still further discloses in another method of notification, the addressee located at computer unit 240 may receive the email notification from server 230 transmitted across network 235. In this case, the email may contain a link to a file containing image 225 stored at a server 230, and the addressee connects to the server via network 235 to view image 225. For example, image 225 may be stored as a html web page and the addressee may access image 225 using a web browser installed on computer unit 240 ([0047]); and
displaying, using the at least one processor, within a second portion of the interface representative of the expected delivery date on the calendar, a notification regarding the supplemental content  (Amato:[0013], Based on the mail piece image, an addressee can better manage his or her mail. In one aspect, the invention gives an addressee the ability to actually view the contents of their mail box from a front-of-the-letter standpoint, without requiring the addressee to physically visit the post office or wait for the mail piece to arrive. FIG. 1 is a flow chart illustrating an exemplary process for supplying an addressee with a mail image, consistent with certain aspects of the present invention ([0013])). Amato further discloses if the database shows that the addressee has signed up for image notification, then processing proceeds to stage 120, and the image of the mail piece flagged for forwarding to the addressee ([0025]); and In the next stages, which may be performed simultaneously, the delivery service both notifies the addressee by forwarding a copy of the image to the user (stage 125), and makes a copy of the image available for access by the user (stage 130). For example, notification may be achieved by forwarding a copy of the image to the addressee by email and a copy of the image may be placed on a website for later viewing by the addressee ([0026] also see [0028],[0035]-[0036]). Amato still further discloses in another method of notification, the addressee located at computer unit 240 may receive the email notification from server 230 transmitted across network 235. In this case, the email may contain a link to a file containing image 225 stored at a server 230, and the addressee connects to the server via network 235 to view image 225. For example, image 225 may be stored as a html web page and the addressee may access image 225 using a web browser installed on computer unit 240 ([0047]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Sagi et al. in view of Smith et al. to include the ability to provide an addressee with a mail image as taught by Amato to improve the ability of the user to manage the expected receipt of items in their mail box since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Sagi et al. in view of Smith et al. and Amato does not explicitly disclose, however, Bates et al. discloses:
automatically adding, using the at least one processor, a sender’s address from incoming mail to a recipient’s address book (Bates et al.: [0013] Some electronic messaging systems also provide the ability to automatically add an entry to a user's local address book in response to receiving an electronic message from another user).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Sagi et al. in view of Smith et al. and Amato to include adding a sender’s address to a recipient’s address book as taught by  Bates et al. to improve the productivity of users of electronic messaging systems and the like (Bates et al. [0016]) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Sagi et al. in view of Smith et al. in view of Amato and Bates et al. do not further disclose, however, Yamakawa discloses:
responsive to an address change registered with a master database, automatically update, using the at least one processor, an address associated with the address change request in the recipient’s address book (Yamakawa: [0081] Furthermore, when the information or contact information (for example, the name and the e-mail address) for identifying the user for each sender is changed in the case of updating personal contact information on each sender in the senders' personal contact information database, the information or contact information for identifying the user on the sender registered in the sender list is also preferably updated to up-to-date information. It is to be noted that when a user registered as a sender is also registered as a receiver, the information or contact information for identifying the user on the receiver registered in the receiver list may be also updated to up-to-date information in the case of updating the information or contact information for identifying the user). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Sagi et al. in view of Smith et al. in view of Amato and Bates et al. to include updating addresses in an address book based on an address change request as taught by Yamakawa to enable a customer can enjoy more services since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2, 8, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sagi et al. (US PG Pub. 2012/0179606) in view of Smith et al. (US PG Pub. 2002/0042808) in view of Amato (US PG Pub. 2004/0139033) in further view of Bates et al. (US PG Pub. 20010002469 A1) and Yamakawa (US PG Pub. 2012/0150921 A1) as applied to claims 1, 7, and 13 above and further in view of Phifer et al. (US PG Pub. 2010/0100436).
As per claims 2, 8, and 14, Sagi et al. in view of Smith et al. in view of Amato in view of Bates et al. and Yamakawa discloses the method, electronic device, and computer-readable storage medium of claims 1, 7, and 13, respectively.  Sagi et al. in view of Smith et al. in view of Amato  in view of Bates et al. and Yamakawa does not further disclose, however, Phifer et al. discloses:
wherein the shipment information includes historical information regarding past shipments, and predictive information regarding schedule shipments (Phifer et al.: [0005], current day methods for coordinating marketing actions in association with mail correspondence rely upon "historical" or "predictive" models and approaches. For instance, the historical approach entails accumulation of past delivery data pertaining to the target in question as an indicator of current day mail stream behavior. With this approach, historical data regarding dates of delivery network mail stream induction, tracking dates (e.g., USPS) and other events that occur during mail stream processing are employed to determine an average or best guess estimation of mail item delivery. Using this historical data, the mailer may at least identify a range of possibilities for which to base subsequent or related marketing efforts. Similarly, the predictive approach relies on historical data, as well as other factors pertaining to the target in question, as a means to discern future behavior of the target with respect to the mail item sent; also see [0028]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Sagi et al. in view of Smith et al. in view of Amato  in view of Bates et al. and Yamakawa to include the ability to utilize historical shipment data as taught by Phifer et al. to determine an average or best guess estimation of future mail item delivery (Phifer et al.: [0015])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.                   
1)  Gmuender et al. (WO 0113576 A2) discloses digital mail
2) “Accenture Adds Digital Mail to Postal Portfolio”; LONDON; March 30, 2011, 2 pages.
3)  “ACCENTURE EXTENDS POSTAL SERVICES INTO DIGITAL MAIL”; Mar 31, 2011; postandparcel.com, 11 pages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314





/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        
    /SHANNON S CAMPBELL/    Supervisory Patent Examiner, Art Unit 3628